


Exhibit 10.70

 

[g361972kii001.jpg]

December 22, 2009

 

Tower Tech Systems, Inc.

101 S. 16th Street

P.O. Box 1957

Manitowoc, WI 54221-1957

 

Broadwind Energy, Inc.

101 S. 16th Street

P.O. Box 1957

Manitowoc, WI 54221-1957

 

Re: Great Western Bank Loan to Tower Tech Systems, Inc.

 

Gentlemen:

 

Reference is made to that certain Letter Agreement dated April 28, 2009 entered
into by and among Great Western Bank as lender. Tower Tech Systems, Inc. as
borrower, and Broadwind Energy, Inc. as guarantor (the “Letter Agreement”), a
copy of which is attached hereto as Exhibit A and is incorporated herein by this
reference. Any capitalized terms not defined in this Change in Terms Agreement
shall have the meanings ascribed to such terms in the Letter Agreement.

 

The Parties acknowledge and agree that the Letter Agreement provides, among
other things, that: (i) Tower Tech Systems, Inc. may convert up to $6,500,000 of
the outstanding balance of the Loan to a term loan, at its sole option, upon
written notice (the “Conversion Notice”) to Lender given prior to January 5,
2010, provided Borrower is not in default under the Note or any of the other
Loan Documents; and (ii) that such Conversion Notice shall specify the date on
which such conversion shall be effective, which date shall be no later than
January 1, 2010. Each of Great Western Bank, Tower Tech Systems, Inc. and
Broadwind Energy, Inc. hereby acknowledge and agree that the Letter Agreement
shall be amended such that: (i) Tower Tech Systems, Inc. may convert up to
$6,500,000 of the outstanding balance of the Loan to a term loan, at its sole
option, upon delivery of a Conversion Notice to Lender given prior to March 5,
2010, provided Borrower is not in default under the Note or any of the other
Loan Documents; and (ii) that such Conversion Notice shall specify the date on
which such conversion shall be effective, which date shall be no later than
March 1, 2010. All other terms and conditions set forth in the Letter Agreement,
including, without limitation, any conditions relating to the conversion of all
or a portion of the Loan, shall remain in full force and effect, except as
specifically modified pursuant to this Change in Terms Agreement.

 

If you are in agreement with the terms and provisions of this Letter Amendment,
please signify your acceptance and agreement to be bound by such terms and
provisions, by signing where indicated below and returning a fully executed
counterpart of this Letter Amendment to me at the address set forth above. Great
Western Bank’s obligation to abide by the terms of this Letter Agreement is
contingent upon its receipt of a signed

 

www.greatwesternbank.com

 

--------------------------------------------------------------------------------


 

copy of this Letter Agreement from each of Tower Tech Systems, Inc. and
Broadwind Energy, Inc. on or before December 29, 2009.

 

 

 

GREAT WESTERN BANK

 

 

 

/s/ Gerald Kruger

 

Gerald Kruger

 

Acknowledged and agreed to this 28 day

of December, 2009.

 

TOWER TECH SYSTEMS. INC

 

 

 

 

 

/s/ Michael L. Salutz

 

By:

Michael L. Salutz

 

Its:

Group Controller

 

 

 

Acknowledged and agreed to this 28th day

 

of December, 2009.

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

/s/ S.K. Kushner

 

By:

S.K. Kushner

 

Its:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------
